Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/JP2017/012652, filed 3/28/2017. No earlier priority is asserted.
Election/Restrictions
Claims 1 and 3-8 are pending and under examination. Applicants’ election, I n the response filed 8/19/2021, of the species encompassing a solution of gluconolactone, benzoic acid or salt thereof, and malonic acid is acknowledged.
Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As represented by the species of claim 1, claims 1 and 3-8 are also rejected under 35 U.S.C. §103 as unpatentable over U.S. 2004 0091558 to Lutz, P. et al
Lutz U.S. ‘558 teaches (Abstract) an antimicrobial composition comprising benzoic acid or salt thereof and gluconolactone. Lutz does not teach an antimicrobial composition comprising malonic acid.
Jameson US ‘993 teaches (Abstract) an antimicrobial composition comprising malonic acid.
As explained in MPEP 2144.06, under the Kerkhoven decision, it is prima facie obvious to combine two compositions, each taught by the prior art to be useful for the same particular purpose, in order to form a third composition to be used for that same purpose. In re Kerkhoven 626 F 2d. 846, 850, 205 USPQ 1069, 1071 (CCPA 1980)
Therefore, it is prima facie obvious to formulate a composition comprising malonic acid, benzoic acid or salt thereof, and gluconolactone.
In the interest of compact prosecution the search was expanded to include malonic acid as the dicarboxylic acid. As represented by this species of claim 1, claims 1 and 3-8 are also rejected under 35 U.S.C. §103 as unpatentable over U.S. 2004 0091558 to Lutz, P. et al., in view of U.S. 2011 0189347 to Broz, J. et al.
Broz US ‘347 teaches, at  ¶ [0009], that succinic acid has antimicrobial activity and teaches compositions comprising succinic acid to be used for that purpose.
Therefore, in view of Kerkhoven, it is also prima facie obvious to formulate a composition comprising succinic acid, benzoic acid or salt thereof, and gluconolactone.
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622